PROSPECTUS September 1, 2010 (as Supplemented December 30, 2010) Balanced Fund C CLASS [ABCCX] Large Cap Value Fund C CLASS [ALVCX] Large Cap Growth Fund C CLASS [ABGCX] Mid-Cap Value Fund C CLASS [AMCCX] Small Cap Value Fund C CLASS [ASVCX] International Equity Fund C CLASS [AILCX] Emerging Markets Fund C CLASS [AEMCX] High Yield Bond Fund C CLASS [AHBCX] Retirement Income and Appreciation Fund C CLASS [ABACX] Intermediate Bond Fund C CLASS [AIBCX] Short-Term Bond Fund C CLASS [ATBCX] Treasury Inflation Protected Securities Fund C CLASS [ATSCX] Global Real Estate Fund C CLASS [ABECX] INSTITUTIONAL CLASS [AREIX] The Securities and Exchange Commission does not guarantee that the information in this prospectus or any other mutual fund’s prospectus is accurate or complete, nor does it judge the investment merits of the Fund. To state otherwise is a criminal offense. Table of Contents Fund Summaries BalancedFund 1 Large Cap Value Fund 6 Large Cap Growth Fund 9 Mid-Cap ValueFund 13 Small Cap Value Fund 17 International Equity Fund 21 Emerging Markets Fund 25 High Yield Bond Fund 31 Retirement Income and Appreciation Fund 35 Intermediate Bond Fund 40 Short-Term Bond Fund 44 Treasury Inflation Protected Securities Fund 48 Global Real Estate Fund 52 Additional Information Aboutthe Funds Additional Information About Investment Policies and Strategies 57 Additional Information About Investments 59 Additional Information About Risks 61 Additional Information About Performance Benchmarks 65 Fund Management The Manager 68 TheSub-Advisors 70 Valuation of Shares 81 About Your Investment Choosing Your ClassShares 81 Purchase and Redemption of Shares 82 General Policies 88 Frequent Trading and Market Timing 89 Distributions and Taxes 90 Additional Information Distribution and Service Plan 92 Portfolio Holdings 93 Delivery ofDocuments 93 FinancialHighlights 94 Back Cover Prospectusi American Beacon Balanced FundSM Investment Objective The Fund’s investment objective is income and capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Maximum sales charge imposed on purchases (as a percentage of offering price) None Maximum deferred sales charge load1 (as a percentage of the lower of original offering price or redemption proceeds) 1.00% Annual FundOperating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.23% Distribution and/or service (12b-1) fees 1.00% Other expenses 0.62% Acquired FundFees and Expenses 0.01% Total annual fund operating expenses2 1.86% 1 The CDSC is eliminated 12months after purchase. 2 The Total Annual FundOperating Expenses do not correlate to the ratio of expenses to average net assets provided in the Fund’s Financial Highlights table, which reflects the operating expenses of the Fund and does not include Acquired FundFees and Expenses. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 year 3 years 5 years 10 years C Class Assuming no redemption of shares: 1 year 3 years 5 years 10 years C Class Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 57% of the average value of its portfolio. Principal Investment Strategies Ordinarily, between 50% and 70% of the Fund’s total assets are invested in equity securities and between 30% and 50% of the Fund’s total assets are invested in debt securities. The Fund’s equity investments may include common stocks, preferred stocks, securities convertible into common stocks, U.S. dollar-denominated American Depositary Receipts, and U.S. dollar-denominated foreign stocks traded on U.S. exchanges (collectively referred to as “stocks”). The Fund may invest in companies of all market capitalizations, including small- and mid- capitalization companies. The Manager allocates the assets of the Fund among different sub-advisors. The Manager believes that this strategy will help the Fund outperform other investment styles over the longer term while minimizing volatility and downside risk. The Fund’s assets are currently allocated among the Manager and three investment sub-advisors. The Fund’s sub-advisors select stocks that, in their opinion, have most or all of the following characteristics (relative to the S&P 500® Index): u above-average earnings growth potential, u below-average price to earnings ratio, u below-average price to book value ratio, and u above-average dividend yields. Each of the Fund’s sub-advisors determines the earnings growth prospects of companies based upon a combination of internal and external research using fundamental analysis and considering changing economic trends. The decision to sell a stock is typically based on the belief that the company is no longer considered undervalued or shows deteriorating fundamentals, or that better investment opportunities exist in other stocks. Prospectus
